DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a Continuation of application 15/914,543 filed 3 March 2018, which is a Continuation-in-part of International application PCT/US2016/051080 filed 9 September 2016, which claims the benefit of Provisional US applications 62/216,162 and 62/216,153, each filed 9 September 2015.

Election/Restrictions
Applicant's election without traverse of Claims 1- in the reply filed on 15 June 2022 is acknowledged.  

Status of the Claims
Claims 1-26 are pending.
Claims 20-26 are withdrawn from consideration as being directed to nonelected inventions.
Claims 1-19 are presented for examination and are rejected as set forth below.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
When a claim is amenable to two or more plausible constructions, applicant is required to amend the claim to more precisely define the metes and bounds of the claimed invention, or the claim remains indefinite under § 112.  Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008) (expanded panel).  Here, Claim 1 indicates that the composition is to possess a “particle size of greater than 0mm to 3mm.”  Claims 2, 13, 14, 16, 18, and 18 recite similar language attempting to define particle sizes.  It is unclear whether this language defines both a lower and upper limit of particle size ranges, or whether the claim simply requires that the minimum size of the particles present in the composition fall somewhere within the range of from 0 to 3mm.  Appropriate correction is required, but for the purposes of compact prosecution, the broadest reasonable interpretation of the claims would be to require that the minimum particle size of the composition fall within the range of 0-3mm.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Puntenney (U.S. PGPub. 2006/0239992) in view of Wheatcroft (6,444,448), Chu (5,140,949), Kofod (5,871,966), Partio (EP0664961)(of record in parent ‘543 application), and Rychman (U.S. 3,692,529).
Applicants claims are directed to compositions comprising a foodstuff for aquatic species, which as the applicants disclosure fails to particular point out which species are to be considered “aquatic,” the broadest reasonable interpretation would be those which are capable of inhabiting an aquatic environment, such as waterfowl, therefore encompassing foodstuffs suitable for avian species.  In addition to the generic foodstuff claimed, the composition must incorporate a combination of glucan, silica, mineral clay, and mannans and be in a particulate form of no less than 0.-3mm.  Claims 2-6 require the additional presence of an “adhesive” component such as soy oil.  Claims 8-12 require the inclusion of additional components, or place defined concentration ranges of the components to be incorporated into the compositions claimed.  Claim 13 and 14 indicates that the foodstuff should be any of a Markush-type listing of alternatives, and impose particular particle size limitations on the composition.  Claim 15 recites language similar to that of Claim 1, but specifying that the “first composition” is provided as a coating on at least a portion of the feedstuff on the adhesive.  Claim 16 indicates that the composition is to possess a particular size, and Claim 17 that the “first composition” completely coat the feedstuff.  Claims 18 and 19 parallel limitations of earlier claims in terms of the composition of the first compositions and overall composition, as well as particle size limitations recited by earlier claims, again in the context of a composition where the “first composition at least partially coats the feedstuff substrate.
Puntenney recites compositions which combine foodstuffs with combinations of β-1,3(4)-endogluycanohydrolase, β-1,3(4)-glucan, diatomaceous earth (which Puntenney indicates is SiO2, the silica of the instant claims), glucomannan, and mineral clay in the form of a dry-free flowing powder mixed in with foodstuffs.  [0023-29].  In addition to the generic recitations of foodstuff compositions containing combinations of β-1,3(4)-endogluycanohydrolase, β-1,3(4)-glucan, diatomaceous earth (which Puntenney indicates is SiO2, the silica of the instant claims), glucomannan, and mineral clay, set forth above, Puntenney indicates that in preferred embodiments, the compositions may contain between 0.05-3% β-1,3(4)-endogluycanohydrolase, 0.24-5.2% β-1,3(4)-glucan, 1-40% diatomaceous earth (which Puntenney indicates is SiO2, the silica of the instant claims), 0.22-4.8% glucomannan, and 40-92% mineral clay.  [0028].  Puntenney indicates that these compositions benefit the animals to which they are fed by, among others, helping to improve efficiency of growth.  [0032].  While the concentrations of these components differ from those of the instant claims, applicants are reminded both that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), and that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Despite this, Puntenney does not describe using a combination of glucans, mannans, mineral clay, silica and endoglucanhydrolase in combination with fish, crustaceans, or mollusk feed, or incorporating an oil such as soy oil into the antifungal and nutritional feed supplement compositions described.
Wheatcroft describes compositions containing B-glucan and mannans as supplements for foodstuffs, (Abs.), particularly mentioning the use of such B-glucans as food supplements aiming to reduce incidence of infection and to promote growth in intensive fish and crustacean production, which the examiner considers equivalent to the newly added claim limitations concerning hatchery or nursery fish.  (Col.1, L.48-52).  Yeasts are subjected to enzymatic degradation employing, for example, B-glucanases.  (Col.4, L.42; Col.5, L.1-13).  A variety of glucan sources, including B-1,3 glucans, are particularly identified as sources of glucan-mannan preparations for addition to ambient water containing fish, crustaceans, or shellfish.  (Col.5, L.52 – Col.6, L.12).
Chu indicates that combinations of zeolites, particularly high-silica content zeolites, (Col.2, L.44-48), and clays are advantageously incorporated into animal feed supplements, with Chu specifically indicating that fish are included in the definition of “animal” suitably treated by the addition of zeolites and clays to foodstuffs.  (Col.5, L.43-53).
Kofod indicates that B-1,3-(4)-endoglucanase, when added to food or feed improves feed uptake and digestibility.  (Col.9, L.19-22).
It would therefore have been prima facie obvious to have used the combined silica, mineral clay, B-glucan, mannan, and B-1,3(4)endoglucanhydrolase composition of Puntenney as the source of glucan, mannan, clay, silica, and B-1,3(4)endoglucanhydrolase which the combined teachings of Wheatcroft, Chu, and Kofod suggest would improve the health, food uptake, and growth of fish, because generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (indicating that "Reading a list and selecting a known component to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.”).  While the amount of the silica, mineral clay, B-glucan, mannan, and B-1,3(4)endoglucanhydrolase composition recited by the claims is not taught by the art of record, applicant are reminded that differences in concentration or quantity will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that were the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.).
Partio indicates that fish feed pellets come in sizes such as 1.5, 2, and 3 mm, sizes overlapping and therefore rendering obvious the particle sizes of the instant claims.  [0003], see also In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (Indicating that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists).
Rychman indicates that adhering oils such as soybean oil are known to be useful in adhering finely divided solids to larger granules used as feedstock.  (Col.1, L.37-41; Col.2, L.9-20; Col.3, L.40-43).  While the concentration of adherent soy oil to be used, or the extent to which the feed particles may be coated or the concentration of adhesive agent to be included in the overall composition is not specifically described, applicants are reminded that once the general conditions of a claim are described by the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, rendering the “at least partially” and “completely” coated limitations of the instant claims prima facie obvious.  See Aller, supra.
It would have been prima facie obvious to have used the soybean oil of Rychman to adhere the finely divided solid feed supplements of Puntenney to the granulate fish food of Blaser, because generally it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use.  See Sinclair, supra.

Claims 1-8 and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Puntenney, Wheatcroft, Chu, Kofod, Partio, and Rychman as applied to Claims 1-7 and 10-19 above, and further in view of Becker (DE 19952360) (machine translation provided in parent ‘543 application).
Puntenney, Wheatcroft, Chu, Kofod, Partio, and Rychman, discussed in greater detail above, suggest foodstuff compositions containing combinations of β-1,3(4)-endogluycanohydrolase, β-1,3(4)-glucan, diatomaceous earth (which Puntenney indicates is SiO2, the silica of the instant claims), glucomannan, and mineral clay bound to fish feed by soy oil.  
However, none of the relied-upon references suggest incorporating quillaja into the animal feedstuff compositions.
This is addressed by the teachings of Becker, which indicates that quillaja saponins are known to be useful as growth promoting agents when fed to fish.
It would have been prima facie obvious to one having ordinary skill in the art at the time of the instant invention to have combined the growth promoting quillaja taught by Becker into the feedstuffs of Puntenney, Wheatcroft, Chu, Kofod, Partio, and Rychman, owing to the fact that each of the references suggest a variety of additives to fish feeds which promote their growth, and generally, it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for same purpose, in order to form a third composition to be used for the very same purpose.  The idea for combining them flows logically from their having been individually taught in the prior art.  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Claims 1-7 and 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Puntenney, Wheatcroft, Chu, Kofod, Partio, and Rychman as applied to Claims 1-7 and 10-19 above, and further in view of JP 2003-289814 (of record and machine translation provided in parent ‘543 application).
Puntenney, Wheatcroft, Chu, Kofod, Partio, and Rychman, discussed in greater detail above, suggest foodstuff compositions containing combinations of β-1,3(4)-endogluycanohydrolase, β-1,3(4)-glucan, diatomaceous earth (which Puntenney indicates is SiO2, the silica of the instant claims), glucomannan, and mineral clay bound to fish feed by soy oil.  
However, none of the relied-upon references suggest incorporating Bacillus species into the animal feedstuff compositions.
This is addressed by the teachings of JP 2003-289814, which indicates that bacillus is known to be useful as growth promoting agents when fed to fish.  [0001].
It would have been prima facie obvious to one having ordinary skill in the art at the time of the instant invention to have combined the growth promoting Bacillus taught by JP 2003-289814into the feedstuffs of Puntenney, Wheatcroft, Chu, Kofod, Partio, and Rychman, owing to the fact that each of the references suggest a variety of additives to fish feeds which promote their growth, and generally, it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for same purpose, in order to form a third composition to be used for the very same purpose.  The idea for combining them flows logically from their having been individually taught in the prior art.  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,173,926 in view of Rychman, discussed in greater detail above. The Claims of the ‘926 patent encompass foodstuffs overlapping in the limitations presented aside for the recitation required by the instant claims concerning the inclusion of soy oil, which Rychman indicates would serve to adhere fine particulates to foodstuffs, and which is therefore obvious for the reasons set forth above.

Conclusion
No Claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613